 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    CATHY WOODS,                                           Case No. 3:16-cv-00494-MMD-DJA
 7                            Plaintiff,
                                                             ORDER
 8           v.
 9    CITY OF RENO, et al.,
10                            Defendants.
11

12           Presently before the Court is the parties’ Proposed Modified Scheduling Order (ECF No.

13   196), filed on October 30, 2019. The parties’ filing refers to the Court’s prior Order (ECF No.

14   179) as the reason for its filing, but the parties fail to explain why they are requesting an

15   extension of two dates in accordance with Order ECF No. 179. Moreover, the discovery plan and

16   scheduling order has since been modified with the current schedule set forth in Order (ECF No.

17   187).

18           Further, the parties request that a deadline be set for the completion of expert discovery of

19   February 1, 2020. However, that deadline expired on September 30, 2019. (ECF No. 187).

20   Similarly, the parties request that a dispositive motions deadline be set for February 1, 2020.

21   However, that deadline expired on October 1, 2019. (ECF No. 187). Moreover, the parties fail to

22   set forth any of the information required by Local Rule 26-4, including grounds for excusable

23   neglect for reopening the expert discovery deadline. Accordingly, the Court will deny the

24   stipulation without prejudice; to the extent that the parties intend to re-file a request to extend or

25   reopen any of the discovery deadlines, such a stipulation must comply with Local Rule 26-4 and

26   set forth specific points and authority in support of the request.

27           ///

28
 1         IT IS THEREFORE ORDERED that the parties’ Proposed Modified Scheduling Order

 2   (ECF No. 196) is denied without prejudice.

 3

 4         DATED: October 31, 2019

 5

 6

 7                                                   DANIEL J. ALBREGTS
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
